Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered April 6, 1979, convicting him of attempted grand larceny in the second degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law, plea vacated and case remanded to Criminal Term for further proceedings consistent herewith. Under the circumstances of this case it was an inappropriate exercise of *585discretion not to permit the defendant to withdraw his guilty plea. Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.